Citation Nr: 1623046	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  08-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an extraschedular rating for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and from March 1988 to February 1997.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO adjudicated the Veteran's claim for an increased rating for his right knee disability, which was rated 20 percent then.  The RO granted a temporary total rating for surgical or other treatment necessitating convalescence for the right knee from June 4, 2007 to August 1, 2007, and otherwise denied the claim, continuing the 20 percent rating. 

In January 2011, the Board remanded the case to afford the Veteran a Travel Board hearing and such a hearing was held before the undersigned in July 2011; 
a transcript of that hearing is of record.

In November 2011 and February 2014, the Board remanded the case for additional development.  In its February 2014 remand, the Board bifurcated what was a single claim for an increased rating for a right disability into claims for an increased schedular rating and for an extraschedular rating.  The Board denied the claim for an increased schedular rating and remanded the claim for an extraschedular rating.  As noted in the Board's February 2014 remand, there is no issue on appeal regarding the period of time during which the temporary total rating was in effect, and the remaining issue concerns the rating for the time period from one year prior to the April 30, 2007 claim (April 30, 2006) to June 4, 2007 and from August 1, 2007.  In addition, the Board in February 2014 noted that the issue of entitlement to an effective date earlier than May 4, 2012 for a total disability rating based on individual unemployability (TDIU), which was granted in an August 2012 rating decision, is not before the Board.  In February 2014, the RO granted an earlier effective date of April 2, 2012 for the TDIU, which was the day the Veteran was granted a disability retirement from his Post Office employment.

Entitlement to an extraschedular rating for a right knee disability was remanded by the Board in August 2015 for further development.


FINDING OF FACT

For the entire appellate period, the Veteran's right knee disability did not present indicia of an exceptional or unusual disability picture.


CONCLUSION OF LAW

For the entire appellate period, the criteria for entitlement to an extraschedular rating for service-connected status post tendon repair for ruptured patellar tendon with swelling, limitation of motion, arthritis, and episodes of effusion, right knee, have not been met.  38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7., 4.10 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  June 2007 and July 2008 letters sent to the Veteran provided him with compliant notice.  The August 2008 statement of the case also provide the text of 38 C.F.R. § 3.321. 

The evidence of record includes the reports of August 2007 and April 2008 VA examinations, the report of a December 2011 Disability Benefits Questionnaire (DBQ); VA and private treatment records; the Veteran's lay statements; and the transcript of the July 2011 Travel Board hearing before the undersigned.  An advisory opinion and an administrative review memorandum were obtained from the Director, Compensation Service, which have been associated with the record.  Subsequent to the Board's August 2015 remand, the Veteran and his representative have not identified any outstanding relevant evidence. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection is in effect for status post tendon repair for ruptured patellar tendon with swelling, limitation of motion, arthritis, and episodes of effusion, right knee, rated 20 percent disabling, effective August 1, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5261.  Although the disability picture presented by the Veteran's service-connected right knee disability is not shown to be of such severity so as to warrant a schedular rating in excess of 20 percent, the record raises a question as to whether an extraschedular rating is warranted per 38 C.F.R. § 3.321(b)(1).  

Specifically, the Veteran's treatment records and statements from his physicians reflect that he has trouble sleeping as a result of the pain from his service-connected right knee disability.  Sleeplessness is not a symptom contemplated by the diagnostic code under which the Veteran is currently rated. 

Additionally, the Veteran has reported on multiple occasions that (prior to his retirement from the United States Postal System) his service-connected right knee disability affected his ability work.  For example, during the July 2011 Travel Board hearing, the Veteran testified that, on rough estimate, his right knee disability resulted in him missing 5-6 days of work each month, and maybe 2-3 months per year.  He further stated that there were days when the pain rendered him unable to perform his duties at work, such that he was frequently sent home.  He also noted that he had to use the Family Medical Leave Act to be absent from work.  

The Board notes that, as detailed hereinabove, entitlement to a TDIU was established effective April 2, 2012, which corresponds to the day the Veteran was granted a disability retirement from his Post Office employment.

In a January 2016 memorandum, the Appeals Management Center (AMC) recommended denial of an extraschedular evaluation as the totality of the evidence does not support the contention that the Veteran's 20 percent evaluation for status post tendon repair for ruptured patellar tendon with swelling, limitation of motion, arthritis, and episodes of effusion right knee is so exceptional or unusual as to render the use of the rating scheduler standards impractical.  See 01/07/2016 VBMS entries, Correspondence.

After administrative review of all available evidence, the Director, Compensation Service (Director), did not grant an increased evaluation on an extraschedular basis, finding no unusual or exceptional disability pattern not wholly contemplated by the regular rating criteria.  Specifically, in memorandums dated on February 17 and 18, 2016, the Director determined that the totality of the evidence does not show any extra-schedular evaluation pursuant to 3.321(b)(1).  

In the February 17 memorandum, the Director stated that the VA examinations show a consistent condition of a reduced range of painful motion ranging from 135 degrees to 75.  Tenderness is also consistent throughout.  The record shows one hospitalization in 19 years with employment ending in April 2012.  The Veteran claimed many days were lost at work and that he had to leave work frequently in recent years with no objective evidence to support his claim.  The Director noted that the rating schedule pursuant to 38 CFR 4.71a provides ample opportunity for an increased evaluation, therefore because the facts of the case fail to establish any extra-schedular entitlement under Thun v. Peake showing no frequent hospitalizations, marked interference with employment or unusual disability picture, no extra-schedular evaluation is warranted.  The Director determined that a collective impact assessment was not warranted because the VA examination in January 2012 dispelled any collective impact in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In the February 18 memorandum, the Director noted that a 2011 physician's statement stated, the Veteran provided the qualification standards for the position of mail carrier, level 4, which requires physical requirements of arduous exertion, prolonged walking, standing, bending, reaching, and heavy lifting.  The examiner opined that the increased pain of the right knee interferes with the Veteran's ability to complete his duties.  The February 2012 mental health examination revealed that the Veteran missed work about 2 days a month due to his mental health condition.  A review of the evidence in its entirety shows that there was improvement of the right knee following the Veteran's surgery in 2007.  The Veteran was able to work without restrictions, and his employer afforded him the ability to sit when needed due to the right knee disability.  Therefore, there was no evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would render application of the current rating schedular criteria inadequate.

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104(a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  It follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App. at 428.  

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 

The Court has set out three elements, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's disability, and the case does not present indicia of an exceptional or unusual disability picture. 

The rating criteria contemplates and describes adequately the severity and symptoms of the Veteran's disability.  Even with consideration of the Veteran's symptoms and flare-ups, repetitive ranges of motion testing would not result in functional impairment that would meet the criteria for a higher rating.  Even in consideration of flexion reduced to 75 degrees after repetitive motion, which was the worst flexion recorded, even that functional limitation did not warrant a 
10 percent schedular rating pursuant to Diagnostic Code 5260.  The 20 percent schedular rating assigned was awarded based on his experiences of frequent flare-ups of increased pain in his right knee, including the effect of activities at home and in the workplace.  While the Veteran's sleeplessness due to his pain is not a symptom contemplated by the diagnostic criteria, the 20 percent schedular rating compensates him for his pain associated with his right knee disability.  As such, the current rating reasonably contemplates this symptom.  Likewise, there is no showing that due to his sleeplessness, there was marked interference with employment or frequent periods of hospitalization.  

The Veteran's case does not present indicia of an exceptional or unusual disability picture.  Though the Veteran competently and credibly reported the impact his disability had on his employment, reporting missing 5-6 days of work each month and maybe 2 to 3 months per year, he could not provide any documentation to support such assertions.  38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.").  In a March 2014 statement, the Veteran indicated that he did not have any records from his Post Office employment, and subsequent attempts by the AOJ to determine from the office of U.S. Office of Personnel Management the reasons for the Veteran's absences from work during this time period were unavailing.  See 04/02/2014 VBMS entry, VA 21-4138 Statement in Support of Claim; 06/27/2014 VBMS entry, VA 21-4192 Request for Employment Information in Connection with Claim for Disability.  The Veteran did submit reports reflecting his leave taken for 2010 and 2011 which reflects annual and sick leave taken, but there is no explanation for the reason for the sick leave taken.  09/01/2015 VMBS entry, Third Party Correspondence.  While acknowledging that his right knee symptoms, including pain, interfered with his duties, the Board does not find that such rises to the level of marked interference with the Veteran's overall employment.  The Veteran remained employed in a full-time capacity until his retirement in April 2012, and, thereafter, the Veteran was awarded a TDIU due to the collective impact his disabilities have on his ability to maintain gainful employment.  See February 2014 rating decision ("Entitlement to individual unemployability is granted because you unable to secure or follow a substantially gainful occupation as a result of a combination of all your service-connected
disabilities.").

Likewise, he denied any hospitalizations since 2007.  03/11/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  Nothing in the record suggests that the Veteran has been frequently, or ever, hospitalized for his right knee disability since service.  The evidence of record does not reflect frequent and extensive episodes of treatment, therapy, or emergency intervention that might characterize a more unusual or exceptional right knee disability.

For these reasons, the Board finds that an extraschdular evaluation based solely on the right knee disability is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

The evidence as a whole demonstrates that any interrelationship between his service-connected disabilities has not resulted in an exceptional circumstance that is not captured by the schedular rating criteria.  As detailed, the Director determined that a collective impact assessment was not warranted because the VA examination in January 2012 dispelled any collective impact in accordance with Johnson v. McDonald.  The January 2012 VA examiner opined that his right knee disability was the primary condition which affected his vocational function.  The scheduler rating criteria, otherwise, provides for degrees of symptom severity and impairment associated with all of his service-connected disabilities, and there is no evidence of symptomatology not contemplated by the scheduler rating criteria.  In other words, the record evidence does not indicate that his service-connected disabilities, collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability picture and symptomatology, and, in the absence of exceptional factors, the Board finds that the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 
22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an extraschedular rating for a right knee disability is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


